Title: From George Washington to James Clinton, 16 February 1781
From: Washington, George
To: Clinton, James


                        
                            Sir
                            Head Quarters New Windsor Feby 16th 81
                        
                        As we are making a detachment from this army, it is become expedient to withdraw a part of your brigade
                            towards replacing it. You will therefore march to West Point, as speedily as possible, six companies of Col. Van Schaicks
                            regiment, of which the light company to be one. You will make such a disposition with the rest of your brigade as you
                            judge best calculated for the security of the frontier and the stores in that quarter. I am Sir Yr most Obed. servt
                        
                            Go: Washington
                        
                    